Exhibit 10.3

INTEGRATION BONUS PLAN

The following objectives shall be used to calculate the amount of each eligible
executive’s Annual Integration Bonus (as defined below). Eligible executives are
listed below.

The Annual Integration Bonus with respect to a given fiscal year (e.g., 2005 or
2006) (the “Bonus Determination Year”) shall be equal to the product of (i) 50%
of the Target Integration Bonus (as defined below) and (ii) the Percentage (as
defined below), subject to any other provisions of each eligible executive’s
employment agreement with Penn-America Group, Inc. (“Penn-America”), governing
such Bonus (including, without limitation, provisions regarding the payment of
the Bonus in shares of United America Indemnity, Ltd.). In no instance shall any
payments hereunder to any single executive exceed $450,000 with respect to any
Bonus Determination Year. The Board of Directors of each executive’s employer
shall retain the sole and exclusive authority and discretion to administer and
interpret the terms of this arrangement with respect to each such executive,
including without limitation, the determination of whether the targets and
objectives set forth below have been satisfied, and its determination and
judgment shall be made in good faith.

          Penn-America Income Targets        
Pre-tax operating income of Penn-America for the Bonus Determination Year before
giving effect to any
  The Percentage
transactions with Wind River Insurance Company, Ltd.
  Equals
 
       
80% of the Target Income (as defined below) or less
    0 %
Greater than 80% but less than 100% of the Target Income
  pro-rata (in a linear manner)
100% of the Target Income or greater
    75 % The Target Income shall be equal to $36,483,000 for 2005 and
$40,131,000 for 2006.

Target Integration Bonus
       
 
       
Executive
  Target Integration Bonus Equals

 
       
Jon S. Saltzman
  $ 900,000  
Joseph F. Morris
  $ 780,000  

J. Ransley Lennon $175,000

         
Garland P. Pezzuolo
  $ 155,000  
Craig Levitz
  $ 125,000  
Brian J. Riley
  $ 165,000  
John D. Curry
  $ 200,000  
Richard M. Slomiany
  $ 150,000  

